994 So.2d 1229 (2008)
Charles A. DEAS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0087.
District Court of Appeal of Florida, First District.
November 17, 2008.
Nancy A. Daniels, Public Defender, and A. Victoria Wiggins, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon review of the record, we conclude that the sentence appellant was serving when he violated his probation was a true split sentence as described in Evans v. State, 730 So.2d 768, 769 (Fla. 1st DCA 1999). When a defendant has received a true split sentence and subsequently violates the terms of probation, the trial court may not impose a new sentence lasting longer than the suspended portion of the split sentence. See id. We therefore conclude that, under the case law, the trial court erred in sentencing appellant to a term of incarceration lasting longer than the suspended one-year jail sentence.
We REVERSE and REMAND for resentencing.
KAHN, VAN NORTWICK, and PADOVANO, JJ., concur.